Dinkelspiel; J,
Under an agreement filed in this Court, in this suit, this/mMm&was consolidated with the case of Mr, and Mrs, John E, Flanagan against this same defendant and were tried together, and were argued and submitted at the same time.
The faots in this oase precisely stated are that the plaintiff, Dr. Huhner, met with a severe aooident at the time and mnder the same circumstances as deoided in the Flanagan oase, but Dr. Hughner, after a few days died from the effect of the aooident, and this suit was brogght by his widow, claiming damages in a sum six over One Hundred Thousand Dollars, for causes therein stated, ending finally in the suffering and death of the Dootor,
The pleadings in this oase were not as full and as complete as they are in the Flanagan oase, but under the consolidation, the principles announced in the latter case oontrol and cover this case; henoe without farther statement of either the law or the faots governing this case, and under the agreement referred to.
For the reasons assigned in the Flanagan oase, it is ordered, adjudged and deoreed, that the judgment of the lower oourt be and the same is hereby affirmed, at the cost of plaintiff in both Court8,
©Judgment affirmed-